Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
In view of the amendments to claims 1 and 10, the claims now require that the substrate is linearly moved in a first direction while forming a film and then subsequently moved in a second direction while etching a portion of the film formed in the first step and thus the limitation cannot be met by two separate sputtering and etching combined processes.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	
Claim(s) 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Hatem (US 20200027707 A1) in view of Abarra (US 20130299345 A1).
Regarding claim 1, teaches a process chamber 101 comprising a substrate stage 106 (support part) configured to support a substrate 120, a deposition source 102, such as a plasma source, that emits a deposition beam, and an ion source 104 configured to etch material from the substrate, wherein both the deposition source and ion source emit particles at a non-zero angle of incidence (oblique direction toward the substrate) (para 0017-0018, 0020; Fig. 1). Hatem also teaches the substrate stage 106 may be configured to scan the substrate over a targeted range (substrate moving mechanism) such as between a first position near the deposition source and a second position adjacent to the ion source (para 0021; Fig. 1).
	Hatem fails to explicitly teach a shielding plate provided between the substrate support part and both of the at least one sputtering particle emission part and the at least one etching particle emission part, and having a passage hole through which the sputtering particles emitted from the at least one sputtering particle emission part and the etching particles emitted from the at least one etching particle emission part pass. However, Abarra (US 20130299345 A1), in the analogous art of sputtering, teaches a mask assembly 209 (shielding plate) between two targets (202, 205) and the substrate 130 which forms an opening through which sputtered particles travel (para 0107; Fig. 13) intended to control the incidence angle of sputtered particles and thickness of the deposited film (para 0053-0054, 0061, 0069). Hatem teaches controlling the angle of incidence of the sputtering and etching sources depending on the size and shape of substrate features (para 0019, 0023). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add a mask assembly between the substrate and the deposition source and ion source of Hatem such that the ion source and deposition source face each other across the passage hole and the particles pass through the opening in order to further control the incidence angle and film thickness.
	The previous combination of Hatem and Abarra fails to explicitly teach a sputtering particle emission part across from the ion source (etching particle emission part). However, Abarra teaches sputtering targets (202, 205) obliquely incident to the substrate for depositing films on a moving substrate (para 0102-0104; Fig. 13). Because Abarra teaches that such deposition source were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a sputtering target as the deposition source in Hatem with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). 
	The combination of Hatem and Abarra fails to explicitly teach the sputtering particles are deposited when the substrate is linearly moved in a first direction by the substrate moving mechanism and the etching particles are emitted to etch a portion of the film when the substrate is linearly moved in a second direction opposite to the first direction by the substrate moving mechanism. However, the limitation merely states the intended use of the apparatus. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). The combination of Hatem and Abarra teaches all of the claimed structural limitations, which is necessarily capable of moving the substrate in a first direction while the deposition source emits sputtering particles to form a film and in a second direction while the etching source emits etching particles to etch the deposited film.
Regarding claim 2, the previous combination of Hatem and Abarra fails to explicitly teach a gas introduction port through which a sputtering gas is introduced into the processing chamber, wherein the at least one sputtering particle emission part includes a plurality of sputtering particle emission parts including a target holder configured to hold the target and a power source configured to supply a voltage to the target holder, and the voltage is applied to the target holder from the power source so that ions generated when the sputtering gas is dissociated collide with the target to emit the sputtering particles. However, Abarra, in the analogous art of sputtering, teaches a gas introduction port 124 for supplying process gases for sputtering into the chamber (para 0052; Fig. 13) and applying power (voltage) to the target via a target holder with a DC or RF power source (para 0053, 0103) configured to supply a voltage to the target holder and inherently capable of causing dissociated  ions in the chamber colliding with the target. Because Abarra teaches that such gas introduction ports and power sources were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a gas introduction port and a power source with the sputtering target of Hatem in view of Abarra with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). 
Furthermore, Abarra also teaches two sputtering targets (sputtering particle emission parts) to face each other across a mask opening (Fig. 13). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add a second sputtering/deposition source to the Hatem apparatus because Abarra teaches a sputtering system with a single target (Fig. 5) is functionally equivalent to a system with two targets (Fig. 13) and the additional target could be used to increase control of the film distribution by controlling additional incidence angles (para 0111). Abarra also teaches the sputtering targets on target holders (para 0102; Fig. 13 – 204) with magnet units at the backside. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add a target holder to the back of the targets of Druz in order to support the targets and allow power to be supplied to them (Abarra para 0103).
Regarding claim 3, the combination of Hatem and Abarra teaches the ion source (etching particle emission part) is configured to emit ions as an ion beam (Hatem para 0020).


Claim(s) 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hatem (US 20200027707 A1) in view of Abarra (US 20130299345 A1), as applied to claim 1 above, and further in view of Druz (US 20140014497 A1).
Regarding claim 7, the previous combination of Hatem and Abarra fails to explicitly teach the at least one sputtering particle emission part and the at least one etching particle emission part are provided on the same side of the passage hole. However, Abarra, in the analogous art of sputtering, teaches two sputtering targets (sputtering particle emission parts) to face each other across a mask opening (Fig. 13). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add a second sputtering target to the Hatem apparatus because Abarra teaches a sputtering system with a single target (Fig. 5) is functionally equivalent to a system with two targets (Fig. 13) and the additional target could be used to increase control of the film distribution by controlling additional incidence angles (para 0111). 
Additionally, Druz, in the analogous art of sputtering and etching, teaches two ion sources (etching particle emission parts) (Fig. 7 – 18, 19; para 0043) and that the deposition (sputtering) source 12 and ion etching source 18 should be arranged at similar angles relative to the substrate and across from each other (para 0011; Fig. 4). Because Druz teaches that such sputtering and etching arrangements were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include a second ion source across from the second sputtering target of Hatem in view of Abarra with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). As a result, each side of the passage hole would include one ion source adjacent to one target (the at least one sputtering particle emission part and the at least one etching particle emission part are provided on the same side of the passage hole).
Regarding claim 8, the previous combination of Hatem and Abarra fails to explicitly teach the at least one sputtering particle emission part includes two sputtering particle emission parts provided to face each other across the passage hole, and the at least one etching particle emission part includes two etching particle emission parts provided at positions corresponding to the two sputtering particle emission parts so as to face each other across the passage hole. 
However, Abarra, in the analogous art of sputtering, teaches two sputtering targets (sputtering particle emission parts) to face each other across the mask opening (passage hole) (Fig. 13). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add a second sputtering target across from the first sputtering target of Hatem in view of Abarra so that more deposition angles can be achieved passing through the mask opening due to the targets having different trajectories (Abarra para 0111).
Furthermore, Druz, in the analogous art of sputtering and etching, teaches two ion sources (etching particle emission parts) (Fig. 7 – 18, 19; para 0043) and that the deposition source 12 and ion etching source 18 should be arranged at similar angles relative to the substrate and across from each other (para 0011; Fig. 4). Because Druz teaches that such sputtering and etching arrangements were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include a second ion source across from the second sputtering target of Hatem in view of Abarra with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).	

	Claim(s) 1-3 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Druz (US 20140014497 A1) in view of Abarra (US 20130299345 A1) and Roque (US 20130206583 A1).
Regarding claim 1, Druz teaches an enclosed (processing) chamber (para 0027) with a substrate positioned on a fixture (substrate support) (para 0044), a sputter target (sputtering particle emission part) (Fig. 4 – 12) to form a film and an ion source (etching particle emission part) (Fig. 4 – 18) for etching the material deposited on the surface of the substrate (para 0028), wherein the deposition source 12 and etching source 18 are at an angle relative to the substrate 16 and each other (para 0011; Fig. 4). The sputter target deposition source deposits a thin film on the surface of the substrate and the material deposited is etched by the ion source (para 0028).
Druz fails to explicitly teach a substrate moving mechanism capable of linearly moving the substrate supported by the substrate support or a shielding plate provided between the substrate support part and both of the at least one sputtering particle emission part and the at least one etching particle emission part, and having a passage hole through which the sputtering particles emitted from the at least one sputtering particle emission part and the etching particles emitted from the at least one etching particle emission part pass. However, Abarra, in the analogous art of sputtering, teaches a linear translation mechanism 239 of the substrate 130 (para 0106; Fig. 13) as well as a mask assembly 209 between two targets (202, 205) and the substrate 130 which forms an opening through which sputtered particles travel (para 0107; Fig. 13 – 209) intended to control the incidence angle of sputtered particles and thickness of the deposited film (para 0053-0054, 0061, 0069). Abarra acknowledges that uniformity along the transverse direction can be achieved by linear translation of the substrate (para 0015-0016) and uniformity in the rotation direction can be improved by rotating the substrate about an axis (para 0017-0018). Additionally, the substrate holding system of Abarra (Fig. 13 – 231, 232, 233) is structurally similar to the support of the substrate of Druz (Fig. 8 – 38). Druz also teaches tilting the deposition sources and substrate to adjust the deposition/incidence angle (para 0036). 
Furthermore, Roque, in the analogous art of sputtering and etching of substrates with uneven surfaces, teaches a translation mechanism to be used with a shield 52 comprising a translation stage 140, rotational stage 136, and tilt stage 138, thus allowing for both linear translation in addition to tilting and rotating of the substrate (para 0090, 0104; Fig. 23). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add both the mask of Abarra and the substrate translation mechanism of Roque to the Druz apparatus in order to improve control of the incidence angle distribution of the target and ion source and thickness uniformity of the film (Abarra para 0053-0054, 0061), as desired by Druz (para 0004, 0007). Specifically, the mask would be located between the substrate and both of the sputter and etching parts of Druz, and the substrate translation mechanism would be connected to the fixture of the substrate, such that the substrate can be translated linearly along a rail in addition to the rotating and tilting of Druz (para 0029).
The combination of Druz in view of Abarra and Roque fails to explicitly teach the substrate moving mechanism moves in a first direction while the at least one sputtering particle emission part emits the sputtering particles to deposit a film and subsequently in a second direction while the at least one etching particle emission part emits the etching particles to etch at least part of the film. However, the limitation merely states the intended use of the apparatus. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). The combination of Druz in view of Abarra and Roque teaches all of the claimed structural limitations, which is necessarily capable of moving the substrate in a first direction while sputtering and moving the substrate in a second direction while etching.
Regarding claim 2, Druz teaches an argon/oxygen mixture was used as a sputtering gas (para 0048), so the chamber must have a gas introduction part to provide the argon/oxygen mixture. Druz also teaches a pulsed DC magnetron and a sputtering power of 6.5 kW (para 0048, 0049), which indicates a DC power source and necessitates voltage applied to the target. Voltage applied to the sputtering target is inherently capable of generating ions from the sputtering gas such that the ions collide with the target to emit sputtering particles.
The previous combination of Druz, Abarra, and Roque fails to explicitly teach a target holder or a plurality of sputtering particle emission parts. 
However, Abarra teaches two sputtering targets (sputtering particle emission parts) to face each other across a mask opening (Fig. 13). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add a second sputtering target to the Druz apparatus because Abarra teaches a sputtering system with a single target (Fig. 5) is functionally equivalent to a system with two targets (Fig. 13) and the additional target could be used to increase control of the film distribution by controlling additional incidence angles (para 0111). Abarra also teaches the sputtering targets on target holders (para 0102; Fig. 13 – 204) with magnet units at the backside. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add a target holder to the back of the targets of Druz in order to support the targets and allow power to be supplied to them (Abarra para 0103).
Regarding claim 3, the combination of Druz, Abarra, and Roque teaches the ion source (etching particle emission part) emits ions as etching particles in a beam (Druz para 0028).
Regarding claim 7, the combination of Druz in view of Abarra and Roque fails to explicitly teach the sputtering target (sputtering part) and ion source (etching part) are provided on the same side of the passage hole. However, Abarra teaches two sputtering targets (sputtering particle emission parts) to face each other across a mask opening (Fig. 13). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add a second sputtering target to the Druz apparatus because Abarra teaches a sputtering system with a single target (Fig. 5) is functionally equivalent to a system with two targets (Fig. 13) and the additional target could be used to increase control of the film distribution by controlling additional incidence angles (para 0111). Additionally, Druz teaches two ion sources (etching particle emission parts) (Fig. 7 – 18, 19; para 0043) and that the deposition (sputtering) source 12 and ion etching source 18 should be arranged at similar angles relative to the substrate and across from each other (para 0011; Fig. 4). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to move the second ion source of Druz (Fig. 7 – 19) to the opposite side of the substrate in order to be across from the second sputtering target at a similar angle relative to the substrate. As a result, each side of the passage hole would include one ion source adjacent to one target (the at least one sputtering particle emission part and the at least one etching particle emission part are provided on the same side of the passage hole).
Regarding claim 8, the combination of Druz in view of Abarra and Roque fails to explicitly teach that the at least one sputtering particle emission part includes two sputtering particle emission parts provided to face each other across the passage hole. However, Druz teaches two ion sources (etching particle emission parts) (Fig. 7 – 18, 19; para 0043). Additionally, Abarra teaches two sputtering targets (sputtering particle emission parts) to face each other across the mask opening (passage hole) (Fig. 13). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add a second sputtering target across from the first sputtering target of Druz so that more deposition angles can be achieved passing through the mask opening due to the targets having different trajectories (Abarra para 0111). The combination of Druz in view of Abarra and Roque fails to explicitly teach the two ion sources (etching particle emission parts) facing each other across the passage hole. However, Druz teaches that the deposition source 12 and ion etching source 18 should be arranged at similar angles relative to the substrate and across from each other (para 0011; Fig. 4). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to move the second ion source of Druz (Fig. 7 – 19) to the opposite side of the substrate in order to be across from the second sputtering target at a similar angle relative to the substrate.

Allowable Subject Matter
Claims 10-11, 13-16, and 19 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 10, the closest prior art to the claimed invention is Druz (US 20140014497 A1), Abarra (US 20130299345 A1), Roque (US 20130206583 A1), and Ichimura (JP 2002208531 A). Druz teaches a processing chamber with a substrate positioned on a substrate support, a sputtering particle emission part to direct particles toward the substrate and an etching particle emission part for etching the material deposited on the surface of the substrate. Abarra teaches a linear translation mechanism for moving a substrate and a shielding plate with an opening through which sputtered particles travel to control the incidence angle of sputtered particles and thickness of the deposited film. Furthermore, Abarra teaches two sputtering targets on the opposite side of the shield from the substrate and arranged to face each other across the passage hole and emit particles in an oblique direction. Additionally, Roque teaches a translation mechanism allowing for both linear translation and rotation of the substrate. Roque also teaches moving the translation state bidirectionally to flux blocked positions on opposite sides of the aperture in the shield. Additionally, Ichimura teaches alternately performing a sputtering step and performing an etching step. However, the aforementioned references fail to explicitly teach emitting sputtering particles from the at least one sputtering particle emission part through the passage hole to deposit the sputtering particles on the substrate to form a film when the substrate is linearly moved in a first direction by the substrate moving mechanism, and subsequently emitting etching particles through the passage hole to etch a portion of the film when the substrate is moved in a second direction opposite to the first direction by the substrate moving mechanism. Additionally, there is no teaching, suggestion, or motivation to modify the aforementioned references to meet the claimed method.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see pg. 15-16, filed 2/22/2022, with respect to claim 10 have been fully considered and are persuasive.  The rejections of 11/22/2021 has been withdrawn. 
Furthermore, the previously cited rejections under 35 U.S.C. 102 are withdrawn because the claim has been amended to require that the sputtering particles and etching particles pass through the same through hole.
Applicant's arguments filed 2/22/2022 have been fully considered but they are not persuasive.
Applicant argues that the cited references fail to teach the sputtering particles are deposited on the substrate to form a film when the substrate is linearly moved in a first direction, and subsequently, a portion of the film is etched when the substrate is linearly moved in a second direction opposite to the first direction. This argument is persuasive in that the cited references do not teach this method limitation. However, claim 1 relates to a film forming apparatus and thus the apparatus only must be capable of depositing the sputtering particles while moving the substrate in one direction and etching the film while moving in the opposite direction. The previous combination of Druz, Abarra, and Roque as well as the new combination of Hatem and Abarra teach all structural limitations and are capable of performing the functional limitations of the claim despite not explicitly teaching the functional limitations. These functional limitations could be required within an apparatus claim if the claim recites a controller configured to perform the functional steps.
Applicant argues that the interpretation of the substrate moving mechanism configured to linearly move the substrate in a first direction while sputtering and in a second direction while etching is improper. Specifically, the applicant argues that this feature does not constitute intended use. This argument is not persuasive because, though amended claim 1 requires that the sputtering particle emission part, shielding plate, and the substrate moving mechanism have a specific structural relationship, the limitations of “when the substrate is linearly moved in a first direction by the substrate moving mechanism” and “when the substrate is linearly moved in a second direction opposite to the first direction by the substrate moving mechanism” only require that the substrate moving mechanism is capable of moving the substrate moving mechanism in opposite directions when performing sputtering and etching processes.
Applicant also argues that the features of amended claim 1 provide a unique effect that a film having a desired shape can be formed with higher efficiency by a simple configuration and these features and effects are not possessed by the apparatuses of the cited references. This argument is not persuasive because the claim does not require this “higher efficiency” and the apparatus of the cited references is capable of performing the functional limitations of the claim.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK S OTT whose telephone number is (571)272-2415. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK S OTT/Examiner, Art Unit 1794                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797